Nationwide Life Insurance Company ·Nationwide Variable Account – II ·Nationwide Variable Account – 7 Prospectus supplement dated March 7, 2012 to Prospectus dated May 1, 2011 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual fund as an investment option under your contract.Effective March 12, 2012, the investment option will change names as indicated below: OLD NAME NEW NAME MTB Group of Funds Trust: MTB Managed Allocation Fund – Moderate Growth II Wilmington Funds Trust: Wilmington Managed Allocation Fund – Moderate Growth II
